t c memo united_states tax_court debra l streck and donald w streck petitioners v commissioner of internal revenue respondent docket no filed date debra l streck and donald w streck pro sese joseph p grant for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies in petitioners' federal income taxes and additions to tax as follows additions to tax_year deficiency sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure percent of dollar_figure the interest due on dollar_figure big_number big_number percent of big_number the interest due on dollar_figure big_number big_number percent of big_number the interest due on dollar_figure additions to tax_year deficiency sec_6653 sec_6653 dollar_figure dollar_figure percent of the interest due on dollar_figure respondent's determination was based on the following items unreported gross_income disallowance of a net_operating_loss_carryover allowance of a deduction for two-earner married couples an increase in capital_gains and disallowances of various deductions for business_losses and expenses 1respondent determined that petitioners had unreported gross_income of dollar_figure dollar_figure and dollar_figure in and respectively 2respondent disallowed dollar_figure of petitioners' net_operating_loss_carryover deduction 3respondent allowed a deduction for two-earner married couples of dollar_figure for pursuant to sec_221 4respondent determined an increase in petitioners' capital_gains of dollar_figure for 5respondent disallowed deductions claimed by petitioners for continued petitioners concede the adjustments made by respondent for unreported gross_income the allowance of the two-earner deduction and the increase to capital_gains petitioners also concede that mr streck is liable for the additions to tax under sec_6653 and for the taxable years and and agree with respondent that the addition_to_tax under sec_6653 is applicable only to the tax attributable to unreported income respondent concedes that mrs streck is not liable for the additions to tax under sec_6653 and for any of the years at issue the issues remaining for decision are whether respondent is bound by an alleged settlement agreement for the years at issue whether petitioners are entitled to deductions for losses they claimed were sustained by double d ranch inc an s_corporation whether mrs streck is entitled to innocent spouse relief pursuant to sec_6013 whether petitioners are liable for the addition_to_tax pursuant continued the following items business_expenses in the amount of dollar_figure for legal and professional fees in the amount of dollar_figure for losses related to petitioners' ownership of double d ranch inc an s_corporation in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively and real_estate_taxes in the amount of dollar_figure for respondent allowed an increase in expenses related to legal and professional fees in the amount of dollar_figure in 6unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure to sec_6653 and b for negligence or intentional disregard of rules or regulations for the year and whether petitioners are liable for the addition_to_tax pursuant to sec_6661 for substantial_understatement_of_income_tax liabilities for the years and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference at the time the petition was filed mr streck was incarcerated at fmc lexington lexington kentucky and mrs streck resided in cincinnati ohio petitioners were married in and remained married at the time of trial petitioners filed joint returns for the years in issue during the early 1980's mr streck owned and operated p g d inc p g d a company which provided trucking services p g d incurred substantial operating losses and in early ceased operations during the years through mr streck served as a consultant to a group of companies known as the walsh cos walsh which were headquartered in new jersey these companies 7petitioners appear to have raised other issues at various times in this case we need not address these issues since they are either frivolous or were not addressed at trial or on brief by petitioners provided trucking services as a consultant for walsh mr streck was paid dollar_figure per day for his services while serving as a consultant mr streck diverted funds from walsh respondent has determined and petitioners concede that mr streck received gross_income of dollar_figure in dollar_figure in and dollar_figure in that petitioners failed to report on their joint income_tax returns for those years on date mr streck was indicted in the u s district_court of new jersey for violations of sec_1341 and of title of the united_states_code in connection with his diversion of funds from walsh on date mr streck pleaded guilty to fraud under count of the indictment on date mr streck was indicted in the u s district_court southern district of ohio for tax_evasion under sec_7201 for the years and and bankruptcy fraud under sec_152 of title of the united_states_code in date mr streck was convicted on all tax_evasion counts and acquitted on all counts of bankruptcy fraud as a result of these convictions mr streck was incarcerated from date to date 8subsequent to mr streck's release from prison and while he remained on probation petitioners moved to knoxville tennessee in connection with the refinancing of a house they purchased in knoxville mr streck prepared a false document purporting to be a release of a federal_tax_lien on date in the criminal circuit_court of knox county tennessee mr streck pleaded guilty to a theft in excess of dollar_figure from his continued as a result of being liable for much of the debt of p g d mr streck filed a debtor's petition in the u s bankruptcy court under chapter of title of the united_states_code on date on date the bankruptcy court discharged mr streck from all dischargeable debts during petitioners acting through double d ranch inc constructed a log cabin at an approximate cost of dollar_figure petitioners used the log cabin as their residence during and petitioners also purchased two new mercedes benz automobiles a dollar_figure boat and four honda motorcycles also in petitioners purchased two condominiums in florida one on marco island for dollar_figure and upon its sale another in naples for approximately dollar_figure during the years in issue mrs streck was the sole shareholder of american carriers inc aci and mr streck was aci's president mrs streck was a signatory on aci's bank account and she signed checks as an officer on behalf of aci she also participated in voting on resolutions adopted by aci's board_of directors mrs streck was also an officer of p g d on date in connection with an ongoing audit by respondent petitioners submitted an offer_in_compromise form to respondent's appeals officer frank sower with respect to continued employer in knoxville on date based on violations of the terms and conditions of his probation in connection with the convictions mr streck was reincarcerated their individual federal_income_tax liabilities for the years through and their liability for withholding taxes attributable to jamie enterprises inc jei a corporation owned by mrs streck this offer was in the amount of dollar_figure on date the original offer_in_compromise dated date was withdrawn by petitioners and two revised offers were executed and submitted on forms the first form_656 related to petitioners' individual income_tax liabilities for through petitioners offered to settle these liabilities for dollar_figure the second form_656 was submitted by mr streck on behalf of jei to compromise its employment_taxes for and for dollar_figure opinion petitioners' primary position is that they have previously entered into a binding settlement agreement with respondent regarding the years in issue they allege that the agreement was entered into when respondent's appeals officer accepted their offer_in_compromise prior to the issuance of the notice_of_deficiency it is not clear which of the two forms relating to their individual income taxes petitioners rely on 9petitioners had a case before this court with respect to their tax_year on date pursuant to an agreement by the parties this court entered its decision that there was no deficiency and no additions to tax with respect to the tax_year the settlement of disputed tax_liabilities is governed by sec_7121 and sec_7122 which authorize the secretary or an authorized delegate to settle any_tax disputes and compromise any civil or criminal case arising under the internal revenue laws 899_f2d_1149 11th cir regulations under sec_7122 clarify the procedure required with respect to an offer_in_compromise and how an offer may be accepted sec_301_7122-1 proced admin regs requires that offers in compromise shall be submitted on forms prescribed by the internal_revenue_service sec_301 d proced admin regs states that an offer_in_compromise shall be considered accepted only when the proponent thereof is so notified in writing petitioners submitted a form_656 to mr sower on date in the form_656 petitioners offered dollar_figure to settle their income_tax liabilities for the years in issue plus certain withholding_tax liabilities petitioners withdrew the original form_656 on date and submitted two separate offers on forms in place of the first each form_656 referred to above contains a statement whereby the taxpayer-proponent agrees to waive and suspend the statutory period of limitations for assessment and collection the forms also contain a signature line for an authorized internal_revenue_service official to acknowledge that i accept the waiver of statutory period of limitations for the internal_revenue_service mr sower's signature appears under this preprinted statement on each form by signing the forms mr sower accepted petitioners' waiver of the statutory period of limitations by signing the forms in this manner mr sower did not accept petitioners' offers form_656 makes it clear that mr sower's signature was not an acceptance of petitioners' offer_in_compromise clause of form_656 states the taxpayer-proponents agree to the waiver and suspension of any statutory periods of limitations for assessment and collection of the tax_liability described in paragraph while the offer is pending during the time any amount offered remains unpaid and for one year after the satisfaction of the terms of the offer the offer shall be deemed pending from the date an authorized official of the internal_revenue_service accepts taxpayer-proponents' waiver of the statutory periods of limitation and shall remain pending until an authorized official of the internal_revenue_service formally in writing accepts rejects or withdraws the offer clause of form_656 states that it is understood that this offer will be considered and acted upon in due course and that it does not relieve the taxpayers from the liability sought to be compromised unless and until the offer is accepted in writing by the commissioner or a delegated official and there has been full compliance with the terms of the offer emphasis added petitioners signed the forms agreeing to these termsdollar_figure 10we note that if petitioners believed that mr sower's continued petitioners next argue their offer was accepted orally by mr sower while it is not clear which offer petitioners refer to they have failed to prove that mr sower said or did anything that would constitute acceptance of any offer they made both parties offered testimony regarding the alleged oral agreement mr streck testified that mr sower orally represented that he would accept petitioners' signed offer_in_compromise petitioners' accountant mr mancini who was present during meetings between mr streck and mr sower did not recall any oral acceptance by mr sower mr sower testified that he never told mr streck that he would accept an offer_in_compromise relating to the years in issue mr sower testified that he did not have the authority to accept or reject offers in compromises we believe mr sower's testimony it is consistent with the plain language on the form_656 the testimony of petitioners' accountant is consistent with mr sower's mr streck on the other hand has a long history of dishonest criminal behavior and lacks credibility we find that mr sower never made or purported to make an oral acceptance of continued signature on the first form_656 constituted an acceptance it makes no sense that they withdrew the first offer in order to make an offer to pay more 11mr sower did not have the authority to accept such an offer see 76_tc_209 affd 810_f2d_209 d c cir deleg order no rev 1994_1_cb_324 deleg order no rev 1992_1_cb_488 any offer to compromise petitioners' tax_liabilities for the years in issue and that no settlement agreement with respect to the tax years through ever existeddollar_figure petitioners next argue that respondent improperly disallowed losses that they claimed from double d ranch inc an s_corporation petitioners deducted dollar_figure dollar_figure and dollar_figure as their share of the purported losses of double d ranch inc in and respectively respondent disallowed dollar_figure dollar_figure and dollar_figure of those loss deductions in and respectively these losses were disallowed because it had not been established to respondent's satisfaction that deductions taken by double d ranch inc were ordinary and necessary business_expenses or expenses_incurred in an activity engaged in for the production of incomedollar_figure 12petitioners also argue that respondent should be estopped from rejecting their offer_in_compromise the doctrine_of equitable_estoppel should be applied against the government 'with utmost caution and restraint ' 90_tc_684 ndollar_figure quoting boulez v commissioner supra pincite in order for estoppel to apply the proponent must show among other things the existence of a false representation and detrimental reliance on the representation id petitioners have failed to show any misrepresentations made by respondent 13the only deductions that respondent allowed to double d ranch inc were those for real_estate_taxes and interest the double d ranch inc loss amounts that respondent allowed to petitioners were computed as follows continued respondent's determinations are presumed correct and petitioners bear the burden of proving otherwise rule a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to any deduction claimed 292_us_435 taxpayers must substantiate the amount of any deductions claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir taxpayers are required to keep sufficient records to enable the commissioner to determine their correct_tax liability sec_6001 sec_162 allows the deduction of ordinary and necessary expenses_incurred in carrying on any trade_or_business sec_212 allows the deduction of ordinary and necessary expenses_for_the_production_or_collection_of_income or for the maintenance_of_property_held_for_the_production_of_income petitioners failed to substantiate their entitlement to deductions in an amount in excess of that already allowed by respondent they did not produce records of double d ranch inc such as journals continued total income reported by dollar_figure dollar_figure dollar_figure double d ranch inc less total interest_paid big_number big_number big_number total real_estate_taxes paid big_number big_number big_number total loss allowed dollar_figure dollar_figure dollar_figure ledgers invoices or canceled checks petitioners did not prove that the double d ranch inc incurred any expenses which could be classified as ordinary and necessary a taxpayer claiming a deduction under sec_162 or sec_212 for an expense or under sec_165 for a loss must have an actual and honest profit objective in order to avoid the disallowance of such deductions see sec_183 78_tc_642 affd without opinion 702_f2d_1205 d c cir mr streck testified that petitioners initially purchased a ranch located in kentucky as a getaway because i was working in new york and traveling all the time and we wanted to get out in the country the ranch was later incorporated under the name double d ranch inc although petitioners apparently engaged in some farming mr streck testified that the farming activity was a total disaster throughout the time petitioners owned double d ranch inc they continued to use the log cabin constructed on corporate property as a personal_residence and use the boat dock located on corporate property for pleasure petitioners failed to provide evidence of an actual and honest objective to make a profit we sustain respondent's disallowance of deductions that petitioners claimed with respect to double d ranch inc the next issue is whether mrs streck qualifies as an innocent spouse pursuant to sec_6013 generally a husband and wife are jointly and severally liable for the total_tax due on their joint federal_income_tax returns sec_6013 in limited circumstances however a spouse may qualify as an innocent spouse and be relieved of joint_and_several_liability sec_6013 the spouse seeking relief under sec_6013 bears the burden_of_proof rule a 94_tc_126 affd 992_f2d_1132 11th cir in order for mrs streck to qualify for innocent spouse status she must prove that petitioners filed a joint tax_return on that joint tax_return there was a substantial_understatement of tax attributable to grossly_erroneous_items of the other spouse in signing the joint tax_return she did not know nor have reason to know of the substantial_understatement and taking into account all the facts and circumstances it is inequitable to hold her liable for any deficiency attributable to the substantial_understatement sec_6013 a - d failure to meet any one of these requirements will prevent mrs streck from qualifying as an innocent spouse bokum v commissioner supra pincite the parties agree that petitioners filed joint tax returns for and respondent also concedes that there are substantial understatements on petitioners' tax returns for those years and that the unreported income for the years through constitutes grossly_erroneous_items of mr streckdollar_figure 14mrs streck claims that for purposes of sec_6013 the continued under sec_6013 mrs streck must establish that in signing the tax returns for the years in issue she did not know and had no reason to know there was a substantial_understatement the standard to be applied in determining whether a taxpayer had reason to know is whether a reasonably prudent person with knowledge of the facts possessed by the person claiming innocent spouse status should have been alerted to the possibility of a substantial_understatement 780_f2d_561 6th cir affg in part and revg in part tcmemo_1984_310 93_tc_355 three factors are significant in determining whether a spouse had reason to know of an understatement_of_tax participation in business affairs or bookkeeping by the alleged innocent spouse 62_tc_223 affd 524_f2d_617 7th cir the culpable spouse's refusal to be continued deductions disallowed are attributable to grossly_erroneous_items of mr streck sec_6013 defines grossly_erroneous_items as any claim of a deduction credit or basis for which there is no basis in fact or law mrs streck must prove that the disallowed deductions have no basis in fact or law 93_tc_355 mrs streck failed to establish that the deductions disallowed by respondent were frivolous fraudulent or phony id pincite both mr and mrs streck argued that the deductions related to double d ranch inc are valid business_expenses as previously indicated petitioners failed to produce evidence of the amount and nature of the expenses of double d ranch inc that were disallowed we find that mrs streck has not proven that any of the deductions were grossly_erroneous_items forthright concerning the couple's income 60_tc_300 and the presence of unusual or lavish expenditures 57_tc_680 another factor the courts have focused on is whether the couple's standard of living improved significantly during the years in issue id pincite mrs streck participated in the business affairs and bookkeeping of petitioners' businesses during the years in issue mrs streck was the sole shareholder of aci mrs streck was a signatory on aci's bank account and she signed checks as an officer on behalf of aci she also participated in voting on resolutions adopted by the board_of directors of aci mrs streck was an officer of p g d a corporation wholly owned by mr streck mrs streck testified that she wrote and signed checks for all of petitioners' businesses including aci she also testified she made deposits to corporate bank accounts and paid invoices from corporate accounts we find that mrs streck substantially participated in petitioners' combined business affairs mrs streck provided absolutely no evidence or argument that mr streck refused to disclose information or was not forthright with her regarding their financial affairs family expenditures during the years in issue appear to be lavish within the meaning of mysse v commissioner supra pincite during through double d ranch inc petitioners constructed a log cabin at an approximate cost of dollar_figure which they used as their residence petitioners purchased other luxury items during and including two new mercedes benz automobiles a dollar_figure boat and four honda motorcycles also in petitioners purchased two condominiums in florida one on marco island for dollar_figure and upon its sale another in naples for approximately dollar_figure some of these purchases occurred during or shortly after the time mr streck had filed for relief in bankruptcy in october dollar_figure their financial statement indicates that petitioners owned valuable furs and jewelry these expenditures appear inconsistent with the amounts petitioners reported on their tax returns and would have alerted mrs streck to the fact that there were understatements of income 15in his october debtor's petition filed in the u s bankruptcy court mr streck listed debts of dollar_figure and assets of dollar_figure a financial statement prepared by petitioners' accountant a c p a based on information received from petitioners reflects petitioners' assets and liabilities as of date as follows assets cash and cash equivalents dollar_figure investments nonmarketable big_number equity securities residence big_number automobile big_number furs jewelry household_items big_number etc dollar_figure liabilities and net_worth income taxes current_year dollar_figure balance notes payable financial big_number institutions estimated income taxes on big_number the difference between the estimated current values of assets and the estimated current amounts of liabilities and their tax bases net_worth big_number dollar_figure on petitioners' returnsdollar_figure we find that mrs streck knew or should have known that there were understatements of tax on the returns in issue mrs streck has also failed to show that it would be inequitable to hold her jointly and severally liable for the disputed taxes an important factor in determining whether it is inequitable to hold a spouse liable is whether that spouse significantly benefited either directly or indirectly from the understatement of taxes 93_tc_434 86_tc_228 affd 826_f2d_470 6th cir sec_1 b income_tax regs normal support is not considered a significant benefit 72_tc_1164 mrs streck bears the burden of proving that she received no significant benefit from the unreported income other than normal support and this burden must be supported with specific evidence of lifestyle expenditures as well as asset acquisitions bokum v commissioner t c pincite 93_tc_672 mrs streck failed to provide any specific evidence that her lifestyle and asset acquisitions were normal support there is no evidence of petitioners' lifestyle prior to petitioners 16on their tax returns petitioners reported taxable_income of zero in dollar_figure in after amendments dollar_figure in and dollar_figure in purchased numerous luxury items during the years in issue including new mercedes benz automobiles an expensive boat and various residences petitioners' financial statement indicates that their joint net_worth increased since mr streck's bankruptcydollar_figure the financial statement indicates that petitioners owned valuable furs and jewelry we find that mrs streck failed to show she did not significantly benefit from the understatement of taxes the next issue concerns petitioners' liability for additions to tax under sec_6653 and sec_6661 respondent determined that petitioners are liable for additions to tax for negligence or intentional disregard of rules or regulations under sec_6653 and b for the taxable_year as in effect during sec_6653 imposed an addition_to_tax equal to percent of the underpayment_of_tax where any part of the underpayment was due to negligence or disregard of rules or regulations sec_6653 imposed an addition_to_tax in an amount equal to percent of the interest payable under sec_6601 with respect to the portion of the underpayment which was attributable to negligence respondent also determined that petitioners are liable for the addition_to_tax for substantial_understatement_of_income_tax 17there is nothing to indicate mrs streck's separate financial status prior to petitioners' financial statement as of date pursuant to sec_6661 with respect to their and income_tax returns as in effect during and sec_6661 imposed an addition_to_tax equal to percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax an understatement is defined in sec_6661 as the excess of the amount of tax required to be shown on the return over the amount of tax imposed which is shown on the return there is a substantial_understatement under sec_6661 if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return or dollar_figure all of petitioners' tax returns for the years in issue have understatements of tax in excess of the threshold petitioners bear the burden of proving that the additions to tax do not apply rule a 79_tc_846 petitioners failed to introduce convincing evidence that they were not negligent or that respondent's determination is erroneous accordingly we sustain respondent's determination that petitioners are liable for the additions to tax pursuant to sec_6653 and b in and sec_6661 with respect to their returns in and decision will be entered under rule
